ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Abstract has been amended as follows: 
“	A sealing device between a rotor part and a stator part, including at least one abradable coating includes a circumferential wall 

”
In Claim 17, line 2, “the upstream” has been changed to “the first upstream”
In Claim 32, line 3, “an upstream” has been changed to “the upstream”
In Claim 32, lines 5-6, “the spoiler” has been changed to “the upstream facing spoiler”
In Claim 33, line 32, “the upstream” has been changed to “the first upstream”
In Claim 33, line 35, “the spoiler” has been changed to “an upstream facing spoiler”
In Claim 38, line 25, “the spoiler” has been changed to “the upstream facing spoiler”
In Claim 38, line 27, “free axial surface” has been changed to “free axial sealing surface”
In Claim 38, line 28, “which free upstream axial surface” has been changed to “which the upstream free axial sealing surface”
In Claim 38, line 38, “the spoiler” has been changed to “the upstream facing spoiler”
In Claim 40, line 3, “the upstream free axial surface” has been changed to “the first upstream free axial sealing surface”
In Claim 40, line 4, “which free upstream axial surface” has been changed to “which the first upstream free axial sealing surface”
Authorization for this examiner’s amendment was given in an interview with Rebecca L. Rudolph, Reg No. 41539, on 4/28/2022 and 5/3/2022.
Response to Arguments
Applicants amendments in combination with the above Examiner’s amendments above have also overcome any outstanding 112 rejections.
Applicant’s arguments, see pages 7-8, filed 4/11/22, with respect to the 102 and 103 rejections have been fully considered, and are persuasive.  As Applicant’s amendments merely rewrite the allowable subject matter of claims 33 and 39 in independent form, the application in condition for allowance.  
Allowable Subject Matter
Claims 16-18, 20, 22-24, 30-36, 38 and 40 are allowed.
The statement of reasons for allowance can be found in the Final Office action, dated 6/14/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745